 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JOHN STORK,                                       No. 2:21-CV-0068-KJM-DMC
11                       Plaintiff,
12           v.                                         ORDER
13    NEWREZ LLC, et al.,
14                       Defendants.
15

16                  Plaintiff, who is proceeding with retained counsel, brings this civil action. Due the

17   continued closure of the courthouses in the Eastern District of California to the public, the parties

18   shall appear at the scheduling conference set before the undersigned on June 2, 2021, at 10:00

19   a.m., by telephone. Counsel shall arrange their appearances through CourtCall.

20                  Accordingly, IT IS HEREBY ORDERED that:

21                  1.      Defendant Newrez LLC’s request, ECF No. 24, for telephonic appearance

22   is construed as a motion;

23                  2.      So construed, Defendant Newrez LLC’s motion is granted; and

24                  3.      The parties shall appear telephonically via CourtCall.

25

26   Dated: May 27, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
